DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham (US 4,427,616 A) in view of Nordstrom (US 3,998,579 A).
Regarding claim 1, Ketcham discloses a method for forming a corrugated TEFLON, e.g. fluoropolymer, tube (title/abstract) comprising the steps of: 
providing a tube 20 comprising extruded TEFLON without corrugations or convolutions disposed on a mandrel 18/19 (2:41+, FIG. 1); and 
moving the tube 20 on a longitudinal axis along the mandrel 19 thereby forcing an outer surface of the tube into flights disposed at a pitch angle (FIG. 4) on a plurality of worm gears 98, equal to the claimed thread rollers, which are rotating, the plurality of worm gears/thread rollers adjacent to and circumferentially distributed around the mandrel (FIG. 2-3, 3:42+), 
wherein external force is exerted on the outer surface of the tube beyond an elastic limit of the fluoropolymer to form corrugations having adjacent peaks and roots by displacing fluoropolymer from the roots at a temperature below the melting temperature of the fluoropolymer (4:52+, FIG. 4).

However, Nordstrom a method for forming corrugated pipes (title/abstract) which includes a mandrel 10 having a first cylindrical portion and a flaring portion 13 that extends to a second cylindrical portion 14, the second portion having an outer diameter which is larger than an outer diameter of the first portion and that the inner surface of the tube is smooth (FIG. 2, 2:40+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the corrugation process of Ketcham to include the flaring portion and smooth inner surface as suggested by Nordstrom, because such a flanging is a known means for exerting the force required to form the outer corrugations and because an smooth inner surface may be desired depending on the intended use of the resulting tube.
Regarding claim 3, Ketcham further discloses wherein each of the thread rollers comprises a sequence of adjacent annular flights disposed in a plane perpendicular to a longitudinal axis of the thread roller, the longitudinal axis of the thread roller being disposed at the pitch angle with respect to the longitudinal axis of the mandrel (FIG. 2-3 and 3:42+).
Regarding claim 4, Ketcham and/or Nordstrom further discloses the depth of the roots of the corrugations is increased as the tube is moved along the longitudinal axis between the mandrel and the thread rollers by arranging the adjacent flights of each thread roller such that the heights of the flights over the roller surface increases in moving direction of the tube through the thread rollers (Ketcham FIG. 4, 4:52+ or Nordstrom FIG. 2, 2:40+).
Regarding claim 5, Ketcham and/or Nordstrom further discloses the flights of each thread roller are formed by a continuous helical flight (Ketcham FIG. 4, 4:52+ or Nordstrom FIG. 2, 2:40+).

Regarding claim 7, Nordstrom further discloses a caterpillar arrangement (FIG. 1). 
Regarding claim 8, Nordstrom further discloses said exerting of external force occurs around the enlarged diameter second cylindrical portion of the mandrel (FIG. 2-3 and 3:42+).
Regarding claim 9, Ketchum further discloses the corrugation machine is within an oven 22 (2:40+) this implies that fluoropolymer of the tube is heated to an elevated temperature when the thread rollers form the corrugations, and that the thread rollers are heated.
Regarding claim 10, Ketchum further discloses the thread rollers are rotated by rotating a thread roller head in which the thread rollers are mounted and circumferentially distributed around the mandrel and freely rotational around their longitudinal axes so that thread rollers roll on the tube while the thread roller head is rotating around the tube (FIG. 2-3 and 3:42+).
Regarding claim 11, Ketchum further discloses the tube is moved along the mandrel by the flights of the rotating thread rollers, wherein the flights at the pitch angle advance the tube to move the tube along the mandrel (FIG. 2-3 and 3:42+).
Regarding claim 12, Ketchum further discloses the corrugation machine is within an oven 22 (2:40+) which implies that the inner core of the mandrel is temperature controlled to be at a predetermined temperature. Nordstrom discloses the mandrel can be temperature controlled (3:7+ and FIG. 4-5).
Regarding claim 13, Ketchum further discloses that the tube is cooled subsequent to moving between the mandrel and the thread rollers to ensure it can be handled upon exit from the thread rollers (4:63+, 5:29+). Nordstrom discloses cooling (3:7+ and FIG. 4-5).

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. Applicant contends that Ketcham fails to disclose the claimed thread rollers. Specifically, Applicant discusses that the instant claims require a thread roller arrangement where the rollers contain flights that are substantially perpendicular to the axis of rotation of the rollers and perpendicular to the direction of travel of the formed tube, e.g. the rotation axis and the direction of travel are parallel, see FIG. 4 reproduced below. 

    PNG
    media_image1.png
    568
    604
    media_image1.png
    Greyscale

By contrast the rollers disclosed in Ketcham contain flights disposed substantially parallel with the axis of rotation of the rollers and perpendicular to the direction of travel of the formed tube, e.g. the rotation axis and the direction of travel are perpendicular, see FIG. 2 and 4 reproduced below.

    PNG
    media_image2.png
    218
    462
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    108
    272
    media_image3.png
    Greyscale

The Examiner concedes this difference. 
However independent claim 1 recites: “moving the tube on a longitudinal axis along the mandrel thereby forcing an outer surface of the tube into flights disposed at a pitch angle on a plurality of thread rollers which are rotating, the plurality of thread rollers adjacent to and circumferentially distributed around the flaring portion and/or second cylindrical portion of the mandrel,” which is broader than the thread rollers discussed by Applicant and not commensurate in scope with the corresponding argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the orientation of the thread roller flights) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The additional dependent claims 3-13 also fail to narrow the scope commensurate with Applicant’s arguments. 
Finally, it is noted that the previously cited prior art references to Hwang et al. (US 20090014906 A1), Hirata (US 4,292,113 A), Lemelson (US 4,053,274 A), Toma et al. (US 4,043,161 A); disclose thread roller arrangements which have the same roller orientation as discussed in the instant specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742